DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0067243 discloses an optical filter includes an absorption layer which increases a visible light transmittance while having a good near-infrared blocking characteristic, and which is excellent in not only adhesiveness with respect to a layer to be abutted, but also light resistance.  The optical filter includes: an absorption layer containing a near-infrared absorbing dye containing a squarylium-based dye and a transparent resin; and an inorganic or organic material in contact with the absorption layer.  The squarylium-based dye has a squarylium skeleton and condensed ring structures bonded thereto respectively on both sides thereof, the condensed ring structures each including a benzene ring and a nitrogen atom as an annular atom, each benzene ring having a urethane structure in the second position. 
 	US 2018/0017720 discloses an infrared cut filter having a wide view angle and excellent infrared shieldability, a kit for manufacturing the infrared cut filter, and a solid-state imaging device.  An infrared cut filter has: a copper-containing transparent layer 1.  The copper-containing transparent layer 1 further contains an infrared absorbing agent, or an infrared absorbing agent-containing layer 2 is further provided. 
	US 2015/0130008 discloses a near-infrared absorptive compositions capable of reducing unevenness in the coated surface profile and variation in near-infrared absorptive ability when the near-
US 2018/0188428 discloses a near-infrared cut filter has a first infrared absorbing layer including n infrared absorber A, a second infrared absorbing layer including an infrared absorber C, and a resin layer disposed between the first infrared absorbing layer and the second infrared absorbing layer. 
 
 Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
In a near-infrared absorbing film comprising a polymer film and a near-infrared absorbing layer on the polymer film, the near-infrared absorbing layer including a dye and a copper phosphate compound, the dye being configured to transmit light in a visible region and to absorb light in a first part of a near-infrared region, the copper phosphate compound being configured to absorb light in a second part of the near-infrared region, the prior art does not teach or suggest an embodiment wherein the dye is represented by Chemical Formula 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McPherson whose telephone number is (571)272-1386.  The examiner can normally be reached on Monday-Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        



JAM
3/18/214